                                                                                                                           Case 2:21-cv-00279-KJD-EJY Document 11 Filed 04/16/21 Page 1 of 2




                                                                                                                     1   Kristina N. Holmstrom
                                                                                                                         Nevada Bar No. 010086
                                                                                                                     2   Ann-Martha Andrews
                                                                                                                         Nevada Bar No. 007585
                                                                                                                     3   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                                                         3800 Howard Hughes Parkway
                                                                                                                     4   Suite 1500
                                                                                                                         Las Vegas, NV 89169
                                                                                                                     5   Telephone: 602.778.3700
                                                                                                                         Fax: 602.778.3750
                                                                                                                     6   ann.andrews@ogletree.com
                                                                                                                         kristina.holmstrom@ogletree.com
                                                                                                                     7
                                                                                                                       Attorneys for Defendant Life Insurance
                                                                                                                     8 Company of North America

                                                                                                                     9                         UNITED STATES DISTRICT COURT
                                                                                                                    10                           FOR THE DISTRICT OF NEVADA
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                    11   ELIZABETH SHAW,                                   Case No.: 2:21-cv-00279-JKD-EJY
                                                                                                                    12                        Plaintiff,
                                                                                                                                                                           SECOND STIPULATION TO
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                    13          vs.                                        EXTEND DATE TO ANSWER
                                                                                                                                                                           COMPLAINT
                                                                                                                    14
                                                                                          Telephone: 702.369.6800




                                                                                                                         LIFE INSURANCE COMPANY OF
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                         NORTH AMERICA,
                                                                                                                    15
                                                                                                                                              Defendant.
                                                                                                                    16

                                                                                                                    17

                                                                                                                    18          Defendant Life Insurance Company of North America and Plaintiff Elizabeth
                                                                                                                    19   Shaw hereby stipulate that defendant may have through and including April 23, 2021
                                                                                                                    20   to answer plaintiff’s Complaint.
                                                                                                                    21          Good cause exists for this second extension as counsel for defendant received
                                                                                                                    22   the Complaint on March 23, 2021.            Needing time to obtain and review the
                                                                                                                    23   administrative record as well as prepare a responsive pleading, the parties agreed to an
                                                                                                                    24   extension of time for Defendant to respond to April 16, 2021. Due to unforeseen
                                                                                                                    25   personal matters that have come up this week, counsel for Defendant has requested a
                                                                                                                    26   brief, ten day extension of time to respond to the Complaint, until April 26, 2021.
                                                                                                                    27   Plaintiff’s counsel has agreed to this brief extension.
                                                                                                                    28
                                                                                                    Case 2:21-cv-00279-KJD-EJY Document 11 Filed 04/16/21 Page 2 of 2




                                                                                           1           The parties certify that this stipulation was done in good faith and not for the
                                                                                           2   purposes of delay.
                                                                                           3   //
                                                                                           4   //
                                                                                           5           DATED this 16th day of April 2021.
                                                                                           6
                                                                                                HAL TAYLOR ATTORNEY AT                    OGLETREE, DEAKINS, NASH,
                                                                                           7
                                                                                                LAW                                       SMOAK & STEWART, P.C.
                                                                                           8

                                                                                           9    By: /s/ Hal Taylor                        By: /s/ Kristina N. Holmstrom
                                                                                          10        Hal Taylor                                Kristina N. Holmstrom
                                                                                                    Nevada Bar No. 4399                       Nevada Bar No. 010086
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11        2551 West Lakeridge Shores                Ann-Martha Andrews
                                                                                                    Reno, NV 89519                            Nevada Bar No. 007585
                                                                                          12
                                                                                                    Telephone: 775.825.2223                   3800 Howard Hughes Parkway
                                                                                          13        haltaylorlawyer@gbis.com                  Suite 1500
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                              Las Vegas, NV 89169
                                                                                          14
                                                         Telephone: 702.369.6800




                                                                                                       Attorney for Elizabeth Shaw            Telephone: 602.778.3700
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          15                                                  Fax: 602.778.3750
                                                                                                                                             kristina.holmstrom@ogletree.com
                                                                                          16                                                  ann.andrews@ogletree.com
                                                                                          17
                                                                                                                                              Attorneys for Defendant Life
                                                                                          18                                                  Insurance Company of North America

                                                                                          19

                                                                                          20
                                                                                               IT IS SO ORDERED.
                                                                                          21                                UNITED STATES MAGISTRATE JUDGE
                                                                                          22                                             April 16, 2021
                                                                                                                            DATED:
                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                                          2
